



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Siddiqi, 2015 ONCA 374

DATE: 20150526

DOCKET: C56804

Hoy A.C.J.O., Doherty and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Sameen Siddiqi

Appellant

Marie Henein and Christine Mainville, for the appellant

Nick Devlin and Yael Pressman, for the respondent

Heard and released orally: May 20, 2015

On appeal from the conviction entered on January 14, 2013
    and the sentence imposed on October 11, 2013 by Justice Michelle Fuerst of the Superior
    Court of Justice.

ENDORSEMENT

[1]

Sameen Siddiqi was convicted of three counts of knowingly making a false
    statement in a loan application under s. 16(1)(a) of the
Canada Small
    Business Financing Act
, S.C. 1998, c. 36. The false statements were in the
    form of false invoices submitted in support of loan applications made to three
    separate banks. Mr. Siddiqi was sentenced to a conditional sentence of imprisonment
    of two years less one day and ordered to pay a fine in lieu of forfeiture in
    the amount of $495,049.02 under s. 462.37(3) of the
Criminal Code
,
    R.S.C. 1985, c. C-46.

[2]

He appeals his conviction and sentence on two grounds.

[3]

First, he argues the trial judges convictions are unreasonable. He
    submits that the circumstantial evidence admitted reasonable inferences other
    than guilt. The trial judge did not have sufficient evidence to conclude that:
    a) the invoices were false; b) Mr. Siddiqi wrote the false invoices; or c) Mr.
    Siddiqi wrote the false invoices in support of a loan application.

[4]

Second, Mr. Siddiqi argues the trial judge erred in imposing a fine in lieu
    of forfeiture for an amount which  he argues  is greater than the criminal
    proceeds the evidence demonstrated he personally benefitted from.

[5]

In our view, there is no merit to Mr. Siddiqis first ground of appeal. The
    circumstantial evidence taken as a whole eliminates all reasonable inferences
    but that the invoices were false and Mr. Siddiqi prepared them in support of the
    loan applications. That evidence included the three invoices themselves, which,
    as the trial judge explained, on examination are clearly false. The evidence
    also showed that the loan proceeds flowed into the bank accounts of two companies
    controlled by Mr. Siddiqi.

[6]

Nor is there any merit to his second ground of appeal. The loan proceeds
    were proceeds of crime. Mr. Siddiqi had possession and control of loan proceeds
    in excess of the amount which he was fined. He put most of those funds beyond
    reach by transferring them out of the country to a third party. That third
    party was not a co-conspirator before the court. The trial judge did not need
    to find that Mr. Siddiqi personally benefitted from the funds he transferred to
    the third party, on a dollar-for-dollar basis, to impose a fine in lieu of forfeiture
    that included the amount of the transferred funds. The concerns that Mr.
    Siddiqi raises about possible double recovery do not arise on the facts of this
    case.

[7]

The appeal is dismissed.

Alexandra
    Hoy A.C.J.O.

Doherty
    J.A.

M.L. Benotto J.A.


